RESOLUCIÓN
A la anterior petición de certiorari, no ha lugar.
La nueva Ley de la Judicatura de Puerto Rico de 1994 —Ley Núm. 1 de 28 de julio de 1994 (4 L.P.R.A. see. 22 et seq.)— creó el Tribunal de Circuito de Apelaciones y conso-lidó en un sólo Tribunal de Instancia las secciones del Superior y de Distrito.
Este ordenamiento exige una mayor rigurosidad en la práctica apelativa ante este Tribunal en lo referente a la doctrina vigente sobre frivolidad y temeridad y a la consa-bida imposición de sanciones o de honorarios de abogados.
Apercibimos a los abogados de que, en el futuro, los re-cursos frívolos estarán expuestos a tales sanciones.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado Secretario General